This is a proceeding to review an award of the State Industrial Commission.
The Commission made an award to the employee for temporary total disability. The employ challenges the award on the ground that the evidence was not sufficient to support the finding of the Commission.
The employee was an oil field worker, and, at the time of the accident in question, engaged in placing a connection in a pipe line carrying oil. In making the connection it was necessary to dig a hole. The employee, in connection with other members, worked in this hole for a period of several hours, being relieved at frequent intervals by other workmen. While he was in the performance of such work he inhaled gas which came from the oil in the pipe line. The Commission found that temporary total disability resulted from the inhalation of the gas.
The findings of the commission on controverted questions of fact are binding on this court. Suffice it to say that the evidence was amply sufficient to sustain the finding that the employee suffered temporary total disability attributable to the inhaling of the gas in making the connection on the pipe line. The injury was compensable. We find no error.
The award is affirmed.
BAYLESS, BUSBY, PHELPS, and GIBSON, JJ., concur.